DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment received on 11/13/2020 have been considered. It is noted that claims 1, 12, and 16 have been amended.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le (2016/0263483) in view of Gradek (US 2007/0060325).
	Regarding claims 1 and 16: Le discloses a fantasy sports system comprising: a user device (see paragraph [0066]. "Such programmable machine may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, desktop computing systems, server systems, cloud computing systems, network devices, and the like."); a database including a plurality of statistical adjustments, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic (see paragraph [0039] - "As one particular feature of the present disclosure, alternative fantasy sports game (and other fantasy game) systems can alternatively or also include a qualitative or predictive scoring approach. This unique system allows game participants to draft and project or predict various variable(s) or individual statistics for players in a fantasy team. This projection or prediction can then be compared against the actual performance of JR, and an accuracy score can then be awarded based upon the accuracy of the prediction."; see paragraph [0063]. "In at least one embodiment, a given instance of a Predictive Fantasy Gaming System may access and/or utilize information from one or more associated databases."); a controller in communication with the user device and the database, wherein the controller receives data related to a plurality of teams and the live contest (see paragraph [0078] - "one or more of the interfaces 468 may be provided as on-board interlace controllers built into the system motherboard. Generally, they control the sending and receiving of data packets over the network and sometimes support other peripherals used with the server system 480.” See paragraph [0130] - "the prediction(s) input by the user for a player are then compared against the actual player performance."); a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (see paragraph [0066] - "Software, hardware and/or software hardware hybrid embodiments of the Predictive Fantasy Gaming techniques described herein may be implemented on a general-purpose programmable machine selectively activated or reconfigured by a computer program stored in memory. Such programmable machine may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, 
	In an analogous invention, Gradek teaches wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, a play, or a strategy (see paragraph [0093], showing a scoring method based on statistic changes).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Le’s system as taught by Gradek’s statistics adjustment for the purpose of providing a fantasy 

Regarding claims 2 and 17: Le discloses wherein the team statistic comprises data related to one of a specific player (see paragraph [0039]. "For example, rather than starting Joe Running back (JR) and collecting 6 points for every touchdown and I point for every 10 yards gained that week for JR, a participant playing in this system would start-JR and then predict how well JR would do this week, such as: "JR I touchdown and 80 yards. "This projection or prediction can then be compared against the actual performance of JR, and an accuracy score can then be awarded based upon the accuracy of the prediction
."), a specific position, a team play, and a team strategy.

Regarding claim 3: Le discloses wherein the score that is generated during a live contest and is related to a team statistic is a score generated by a specific player during the live contest (see paragraph [0039] - "For example, rather than starting Joe Running back (JR) and collecting 6 points for every touchdown and I point for every 10 yards gained that week for JR, a participant playing in this system would start JR and then predict how well JR would do this week, such as: "JR I touchdown and 80 yards. "This projection or prediction can then be compared against the actual performance of JR, and an accuracy score can then be awarded based upon the accuracy of the prediction."). 
Regarding claim 4: Le discloses wherein the score that is generated during a live contest and is related to a team statistic is a number of fast break points scored during the live contest (see paragraph [0133] - "NBA and NCAA basketball players might exist and start on the same fantasy roster."; see paragraph [0039] - "This unique system allows game participants to draft and project or predict various variable(s) or individual statistics for players in a fantasy team. These projected or predicted variables can then be qualitatively measured, by a system calculating the percent accuracy, on how close or accurate they are to the corresponding actual resulting variable(s) or statistics in real life. For example, rather than 

Regarding claim 5: Le discloses wherein the score that is generated during a live contest and is related to a team statistic is a number of points scored by one or more alley-oops executed during the live contest (see paragraph [0133] - "NBA and NCAA basketball players might exist and start on the same fantasy roster."; see paragraph [0039] - "This unique system allows game participants to draft and project or predict various variable(s) or individual statistics for players in a fantasy team. These projected or predicted variables can then be qualitatively measured, by a system calculating the percent accuracy, on how close or accurate they are to the corresponding actual resulting variable(s) or statistics in real life. For example, rather than starting Joe Running back (JR) and collecting 6 points for every touchdown and 1 point for every 10 yards gained that week for JR, a participant playing in this system would start JR and then predict how well JR would do this week, such as: "JR I touchdown and 80 yards. "This projection or prediction can then be compared against the actual performance of JR, and an accuracy score can then be awarded based upon the accuracy of the prediction."). 
Regarding claim 6: Le discloses wherein the controller is further configured to: provide a game selection graphical user interface accessible through the user device through which the first user is presented with a plurality of teams and a plurality of games (see paragraph [0135] - "Provided it is the same type of sport (e.g. football, basketball, baseball), game participants can choose to draft players exclusively from only a collegiate or professional league, or game participants may choose to draft players in a combination of collegiate, professional, and/or other teams or leagues."; see paragraph [0138] - "Homepage GUI 900 can include various buttons 902 that can be selected by the user, such as to select a particular sport or date, among other possible options. A draft button 904 can move the user to a 

Regarding claim 7: Le discloses wherein the fantasy score has a scoring metric selected from the group of points, runs, and goals (see paragraph [0032] - "While fantasy football, rotisserie baseball, fantasy basketball and the like are popular and well known, it is specifically contemplated that the disclosed systems and methods can be used with respect to any separate and independently verifiable public endeavor that is suitable for fantasy games."; see paragraph [0038] - "Such a quantitative approach can involve, for example, assigning 6 points for every touchdown scored by a player, and/or 1 point for every 10 yards gained by a player. Many other categories and point awards are also used and well known for football and many other sports. As such, it is typically desirable to "own" players on a team roster where such players are prolific scorers and performers in the real NFL, NCAA, or other sports league. Higher real life performances translate to more fantasy points scored in typical fantasy sports leagues.").
Regarding claim 8: Le discloses wherein one of the first set of statistical adjustments boosts the score (see paragraph [0126] - "Game participants are then provided with higher game scores when they are more accurate in predicting the actual performances of fantasy players or activities in advance."). 

Regarding claim 9: Le discloses wherein the one of the first set of statistical adjustments boosts the score by one of a percentage (see paragraph [0150] - "Accuracy can be based on a percentage, for example, when comparing the projected with the actual variables or statistics. Points or score can then be 

Regarding claim 10: Le discloses wherein one of the first set of statistical adjustments reduces the score (see paragraph [0154] - "In various embodiments, the opposite of this high accuracy approach can also be used to determine a fantasy contest outcome. That is, if inaccuracy is calculated rather than accuracy with respect to projections, then the game participant with the highest inaccuracy percentage could lose the fantasy contest.").

Regarding claims 13, 18, and 19: Le discloses wherein the first statistical adjustment is related to a team participating in the live contest (see paragraph [0037] - "Scoring of fantasy points per the members in a starting lineup can be based upon the calculation of actual game performance metrics generated by the respective players in real life."), and wherein, in response to executing further program instructions, the controller is configured to: provide a second statistical adjustments graphical user interface accessible through the user device through which a first user is presented with a second set of statistical adjustments related to an opposing team of the team participating in the live game (see paragraph [0136] -"As shown, graphical user interface ("GUI") S00 presents a "draft interface" or web page that allows a game participant to draft players onto his or her fantasy team roster."; see paragraph [0140] - "FIG. 11 provides a GUI 1100 for a "Project Statistics" interface or web page that can be provided to a game participant. This GUI 1100 can allow for the predicting or projection of variables or statistics for starting players in the previously selected lineup from GUI 1000."; see paragraph [0131]. "added steps can involve providing software or game pieces, allowing a difficulty setting, and/or providing an opponent score or contest outcome, among other possible steps."); receive a selection of one of the second set of statistical adjustments from the first user (see paragraph [0140] - "FIG. 11 provides a GUI 1100 for a "Project Statistics" interface or web page that can be provided to a game participant. This GUI 1100 can allow for the predicting or projection of variables or statistics for starting players in the previously selected lineup 

Regarding claim 14: Le discloses wherein the first selected statistical adjustment boosts a first score related to the team (see paragraph [0126] - "Game participants are then provided with higher game scores when they are more accurate in predicting the actual performances of fantasy players or activities in advance.") and the second selected statistical adjustment reduces a second score related to the opposing team (see paragraph [0154] - "In various embodiments, the opposite of this high accuracy approach can also be used to determine a fantasy contest outcome. That is, if inaccuracy is calculated rather than accuracy with respect to projections, then the game participant with the highest inaccuracy percentage could lose the fantasy contest."). 

7.	Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le (2016/0263483) in view of Gradek (US 2007/0060325) and further in view of Fernandez (US 2013/0167162).
	Regarding claim 11: Le discloses the invention substantially as claimed. However, Le does not explicitly disclose wherein the controller is configured to: analyze a plurality of win-loss records for a plurality of teams in order to determine the plurality of teams' best win-loss record; determine a game 
Fernandez teaches wherein the controller is configured to: analyze a plurality of win-loss records for a plurality of teams in order to determine the plurality of teams' best win-loss record (see paragraph [0225] - "The statistics operation 2410 may include functions such as a load statistics function, a convert player statistics to points function, a convert team totals to win/loss function"); determine a game modifier based on the plurality of teams' best win-loss record (see paragraph [0034] "The fantasy sport game may convert statistical information of human player performance in real sporting competitions (e.g., a football game, a baseball game, etc.) into points that are compiled and totaled according to a roster of a fantasy team."; see paragraph [0052] - "Examples of fantasy content 142 may include without limitation fantasy game data, fantasy play data, user data for a fantasy game, multimedia content for fantasy games (e.g., video files, audio files, images, pictures, news articles, etc.), game management data, subscription information, user profiles, player data, team rosters, league rosters, fantasy game results, historical data, statistical data, price data, win rates, loss rates, and any other data associated with a fantasy game."); and derive the plurality of statistical adjustments from the game modifier (see paragraph [0034] "The fantasy sport game may convert statistical information of human player performance in real sporting competitions (e.g., a football game, a baseball game, etc.) into points that are compiled and totaled according to a roster of a fantasy team."; see paragraph [0052] - "Examples of fantasy content 142 may include without limitation fantasy game data, fantasy play data, user data for a fantasy game, multimedia content for fantasy games (e.g., video files, audio files, images, pictures, news articles, etc.), game management data, subscription information, user profiles, player data, team rosters, league rosters, fantasy game results, historical data, statistical data, price data, win rates, loss rates, and any other data associated with a fantasy game."; see paragraph [0167] - "One field for each statistical category for which a projection is provided. The name of each field is the statistical category code. The value of each field is the value of that statistic in the appropriate format for that statistic. A projection does not need to be specified for every statistics category."). 


Regarding claim 12: Le discloses the invention substantially as claimed. 
Fernandez teaches wherein the game modifier is a value that, when added to the team's score and subtracted from the team's opponent's score for a plurality of games, results in an overall modified win-loss record that is near, equal to, or better than the plurality of teams' best win-loss record (see paragraph [0225] - "The statistics operation 2410 may include functions such as a load statistics function, a convert player statistics to points function, a convert team totals to win/loss function, an add player statistics to team totals function, a convert team total rankings to points function, a view player statistics function, a create and save reports function, a view live scoring function, a view standings function, and a view schedule function. The convert player statistics to points function may be applied to points based leagues. The convert team totals to win/loss function may be applied to head-to-head leagues."; see paragraph [0264] . "The sophistication of the optimal lineup client side application may be even more complex in that it may access and process data of players against the teams they will be facing that week to obtain historical performance or weight the strength of the defense a player will face when determining which player to start.").
It would have been obvious to one of ordinary skill in the art to have modified the system of Le by including wherein the controller is configured to: analyze a plurality of win-loss records for a plurality of teams in order to determine the plurality of teams' best win-loss record; determine a game modifier based on the plurality of teams' best win-loss record; and derive the plurality of statistical 
Regarding claim 15: Le discloses the invention substantially as claimed. However, Le does not explicitly disclose wherein the controller is configured to present a further fantasy score of a second user, the second user having selected a further statistical adjustment, the second fantasy score being calculated using data related to the live contest and the further statistical adjustment selected by the second user.
In an analogous invention, Fernandez teaches wherein the controller is configured to present a further fantasy score of a second user, the second user having selected a further statistical adjustment, the second fantasy score being calculated using data related to the live contest and the further statistical adjustment selected by the second user (see paragraph [0264] - "The sophistication of the optimal lineup client side application may be even more complex in that it may access and process data of players against the teams they will be facing that week to obtain historical performance or weight the strength of the defense a player will face when determining which player to start. Consider a fantasy team that includes the running back that has tallied the most points of all running backs to date this season. The fantasy team may also include a running back with the 5' highest total season-to-date. The obvious choice may be to start the running back with the most points. However, suppose the best running back is playing against the team with the best run defense while the 5' best running back is playing against the team with the worst run defense. The player projections for the upcoming week may actually indicate that the 5' best running back is projected to total more points this particular week. In such a case, the optimal lineup client side application may start the 5' best running back over the best running back by using player projections as its key indicator rather than season point totals-to-date. Moreover, the same application or another application may have a different formula for calculating player projections."). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Le by including wherein the controller is configured to present a further fantasy score of a second user, the second user having selected a further statistical adjustment, the second fantasy score being calculated using data related to the live contest and the further statistical adjustment selected by the second user . 

Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection and combination of prior arts in the new rejection does not apply to the amended claims and teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715